IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                      NO. AP-77,049



                         SCOTT LOUIS PANETTI, Appellant

                                              v.

                                THE STATE OF TEXAS

  ON DIRECT APPEAL FROM THE DENIAL OF DEFENDANT’S RENEWED
         MOTION TO STAY OR MODIFY THE EXECUTION DATE
        FILED IN CAUSE NO. 3310 IN THE 216TH DISTRICT COURT
                        GILLESPIE COUNTY

      Per curiam. A LCALA, J., filed a dissenting opinion in which P RICE, J OHNSON,
and C OCHRAN, JJ. joined.

                                       OPINION

       In September 1995, appellant was convicted of capital murder and sentenced to

death. This Court affirmed appellant’s conviction and sentence on direct appeal. Panetti

v. State, No. AP-72,230 (Tex. Crim. App. Dec. 3, 1997)(not designated for publication).

This Court denied relief on appellant’s initial post-conviction application for a writ of

habeas corpus. Ex parte Panetti, No. WR-37,145-01 (Tex. Crim. App. May 28, 1998)(not
                                                                                 Panetti – 2

designated for publication). This Court also dismissed two subsequent applications for

writs of habeas corpus because they failed to meet the dictates of Article 11.071 § 5. Ex

parte Panetti, No. WR-37,145-02 (Tex. Crim. App. Oct. 21, 2009)(not designated for

publication) and 326 S.W.3d 615 (Tex. Crim. App. 2010). After appellant exhausted his

remedies in federal court, the state convicting court set an execution date for February 2,

2004. After raising the issue of his competency to be executed, appellant received a stay

of his execution, and competency proceedings ensued. Appellant was ultimately found

competent to be executed.

       On October 16, 2014, the convicting court again set an execution date for

appellant. Appellant is set to be executed on December 3, 2014. After the new execution

date was set, appellant filed in the trial court his “Defendant’s Motion for Emergency

Hearing.” In the motion, he asserted that the execution date should be withdrawn or

modified so that he could litigate the issue of his competency to be executed under Texas

Code of Criminal Procedure Article 46.05. The Court denied the motion.

       On November 14, 2014, counsel filed the “Defendant’s Renewed Motion to Stay

or Modify Execution Date, Appoint Counsel, and Authorize Funds for Investigative and

Expert Assistance to Provide Meaningful Opportunity to Prepare Article 46.05 Motion.”

In the “renewed motion,” counsel argued that, although appellant could make a

“colorable” showing of incompetency, he could not meet the threshold requirement of

Article 46.05 without a stay, the appointment of counsel, and funds to hire an expert and
                                                                                     Panetti – 3

an investigator. Without these necessary resources, counsel argued, appellant would be

deprived of his due process rights under Ford v. Wainwright, 477 U.S. 399 (1986), and

Panetti v. Quarterman, 551 U.S. 930 (2007). The trial court denied the motion. It is the

denial of this motion that appellant now purports to appeal.

       Appellant asserts that this Court has jurisdiction to review the trial court’s ruling

on this motion “because that order is intertwined with [appellant’s] challenge that he

cannot make the showing required under Article 46.05 for additional process without

these fundamental resources.” Article 46.05(l) provides that, on the motion of a party,

this Court can review the trial court’s decision under this statute and whether an existing

execution date should be withdrawn. However, the Court is deprived of jurisdiction to

review the trial court’s ruling if the Article 46.05 motion is filed in the trial court “on or

after the 20th day before the defendant’s scheduled execution date.” See Article 46.05(l-

1). But appellant has not filed an Article 46.05 pleading, and he has not pointed to any

statute that gives this Court jurisdiction to review the trial court’s ruling on a freestanding

motion such as the one he did file. Without an appealable order, this Court has no

jurisdiction to review the trial court’s ruling. Appellant’s appeal is dismissed, and his

motion to stay his execution is denied. No motions for rehearing will be entertained, and

the Clerk’s Office is instructed to issue mandate immediately.

Delivered: November 25, 2014
Do not publish